 

Exhibit 10.3

BRUKER CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

UNDER 2016 INCENTIVE COMPENSATION PLAN

 

This Restricted Stock Unit Agreement is entered into [date] by and between
Bruker Corporation, a Delaware corporation with a principal place of business in
Billerica, Massachusetts (the “Company”) and [Name] (the “Participant”). The
Company and its subsidiaries are herein together referred to as the “Company”.

 

WITNESSETH:

 

WHEREAS, the purpose of this Agreement is to evidence and effectuate a
Restricted Stock Unit award to the Participant pursuant and subject to the
Company’s 2016 Incentive Compensation Plan (the “2016 Plan”); and

 

WHEREAS, a condition to the grant of the Restricted Stock Units to the
Participant is that the Participant execute this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.         Grant. The Company hereby grants to Participant the number of [number
of shares spelled out] [number of shares] Restricted Stock Units (“Units”). Each
Unit represents the right to receive one share of the Company’s common stock,
par value $.01 per share (each, a “Share”), subject to the terms and conditions
set forth in this Agreement and the 2016 Plan. The Units shall be credited to a
bookkeeping account maintained for the Participant on the books and records of
the Company and until settled shall continue for all purposes to be part of the
general assets of the Company.

 

2.         Forfeiture of Units upon Termination of Employment. Units that do not
become vested in accordance with the vesting criteria set forth in Section 3
shall be forfeited to the Company. Accordingly, if the Participant’s employment
with the Company terminates for any reason, then all unvested Units shall be
automatically forfeited as of the date of termination, and any rights,
including, without limitation, any dividend rights, with respect to such
forfeited Units will immediately cease.

 

3.         Vesting of Units. So long as the Participant (a) continues to remain
as an employee or director of the Company or (b) continues to provide
significant services to the Company as a consultant or advisor, the Units will
be deemed to become “Vested Units” twenty-five percent (25%) on each of the
first four (4) anniversaries of the date of this Agreement.

 

The foregoing vesting schedule notwithstanding, if the employment, directorship
or other business relationship of the Participant with the Company, as
applicable, terminates by reason of the Participant's permanent and total
disability (within the meaning of Section 22(e)(3) of the Internal Revenue Code)
or death, all Units or portions thereof not yet vested shall become immediately
vested. Vesting of the Units upon a Change in Control shall be determined as
provided in Section 13 of the 2016 Plan.

 

 







-2-

4.         Timing of Payment of Units. With respect to each portion of the Units
that vest, the Company will settle the Vested Units, in the form provided in
Section 5 below, within thirty (30) days following the date of vesting. Any
amounts payable to Participant under this Agreement are intended to constitute
“short-term deferral” described in Treas. Reg. Sec. 1.409A-1(b)(4) so that none
of the payments provided hereunder be deemed a deferral of compensation that is
subject to the additional tax imposed under Section 409A of the Internal Revenue
Code, and any ambiguities herein shall be

interpreted to satisfy the “short-term deferral” exemption.

 

Notwithstanding the foregoing, neither the Company nor any of its subsidiaries
guarantees any tax consequences of Participant’s entitlement to or receipt of
payments or other benefits under this

Agreement, and the Participant or his or her beneficiaries, heirs or assignees
will be solely responsible for payment of any tax obligations incurred in
connection with the payments provided under this Agreement.

 

5.         Form of Payment of Units. The Company shall settle a Vested Unit by
issuing and delivering to the Participant Shares equal to the number of Units to
be so settled. Upon and following the settlement of the Units, the Participant
shall be the record owner of the Shares issued in settlement of the Units and
shall be entitled to all rights of a stockholder of the Company with respect to
voting such Shares and receipt of dividends and distributions on such Shares.

 

6.         Death of Participant. Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to the administrator or executor of Participant’s estate. Any such administrator
or executor must furnish the Company with (a) written notice of his or her
status as transferee, and (b) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any applicable laws pertaining
to said transfer.

 

7.         Taxes and Withholding. The Company’s obligation to settle Units shall
be subject to the Participant’s satisfaction of all applicable Federal, state
and local income, excise, employment and any other tax withholding requirements.
The Participant may satisfy, totally or in part, the Participant’s tax
obligations pursuant to this Section by electing to have Shares withheld from
settlement of the award.

 

8.         Rights as Stockholder. The Participant will not have any of the
rights or privileges of a stockholder of the Company in respect of the Shares
underlying the Units. The Units are unfunded, and the Participant shall have no
greater rights in Units than that of an unsecured creditor of the Company.

 

9.         Dividend Equivalents. The Participant’s bookkeeping account shall be
credited with an amount equal to the amount of any cash dividends payable with
respect to number of Shares with respect to which the Units are determined.
Dividend equivalents shall vest and be paid at the same time as the Units with
respect to which they are determined.

 

10.       Restrictions on Transfers. Participant shall not sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise (collectively “transfer”), any of the Units, or any interest therein.

 

11.       Specific Enforcement. The Participant expressly acknowledges that the
Company may be irreparably damaged if this Agreement is not specifically
enforced. Upon a breach or threatened breach of the terms, covenants or
conditions of this Agreement by Participant, the Company shall, in addition to
all other remedies, be entitled to apply for a temporary or permanent
injunction, or a decree for specific performance, in accordance with the
provisions hereof.

 









-3-

12.       Data Privacy.

 

(a)         To facilitate the administration of the Plan and this Agreement, it
will be necessary for the Company (or its payroll administrators) to collect,
hold and process certain personal information and other data about Participant
and to transfer this data to certain third parties such as brokers with whom
Participant may elect to deposit any share capital under the Plan. This personal
data may include, but is not limited to, Participant’s name, home address and
telephone number, date of birth, social security number or other identification
number, salary, nationality, job title, Shares held, and details of all Units or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in Participant’s favor.

 

(b)         Participant hereby consents to the Company (or its payroll
administrators)

collecting, holding and processing Participant’s personal data and transferring
this data to the Company or any other third parties insofar as is reasonably
necessary to implement, administer and manage the Plan.

 

(c)         Participant understands that this data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the United States or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the United States.

 

(d)         Participant understands that Participant may, at any time, view
Participant’s personal data, require any necessary corrections to it or withdraw
the consents herein in writing by contacting the Company, but acknowledges that
without the use of such data it may not be practicable for the Company to
administer Participant’s involvement in the Plan in a timely fashion or at all
and this may be detrimental to Participant.

 

13.       Recoupment. Participant acknowledges that any incentive-based
compensation received by Participant from the Company hereunder or otherwise
(including any proceeds realized from any exercise of an option and/or sale of
the Shares underlying such option) shall be subject to recovery by the Company
in the circumstances and manner provided in any recoupment policy that may be
adopted or implemented by the Company and in effect from time to time on or
after the date hereof, and Participant shall effectuate any such recovery at
such time and in such manner as the Company may specify. As used herein the
“recoupment policy” means and includes any policy of the type contemplated by
Section 10D of the Securities Exchange Act of 1934, as amended, any rules or
regulations of the Securities and Exchange Commission adopted pursuant thereto,
or any related rules or listing standards of any national securities exchange or
national securities association applicable to the Company.

 

14.       Notices. Notices given hereunder shall be deemed to have been duly
given on the date of personal delivery, electronic delivery as provided in
Section 20 hereof or on the date of postmark if mailed by certified or
registered mail, return receipt requested, to the party being notified at his,
her or its address specified on the signature page hereto or such other address
as the addressee may subsequently notify the other parties of in writing.

 

15.       Entire Agreement and Amendments. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and neither
this Agreement nor any provision hereof may be waived, modified, amended or
terminated except by a written agreement signed by the parties hereto. No waiver
of any breach or default hereunder shall be considered valid unless in writing,
and no such waiver shall be deemed a waiver of any subsequent breach or default
of the same or similar nature.

 

16.       Governing Law; Successors and Assigns. This Agreement shall be
governed by the internal laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof and,

 









-4-

except as otherwise provided herein, shall be binding upon the heirs, personal
representatives, executors, administrators, successors and assigns of the
parties.

 

17.       Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.

 

18.       Captions. Captions are for convenience only and are not deemed to be
part of this Agreement.

 

19.       Counterparts. This Agreement may be executed, including, without
limitation, by facsimile or electronic signature, in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

20.       Electronic Delivery. The Participant hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the 2016 Plan. The Participant understands
that, unless earlier revoked by the Participant by giving written notice to the
Secretary of the Company, this consent shall be effective for the duration of
the Agreement. The Participant also understands that he or she shall have the
right at any time to request that the Company deliver written copies of any and
all materials referred to above at no charge. The Participant hereby consents to
any and all procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that the Company may elect to deliver, and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. The Participant consents and agrees that any such
procedures and delivery may be effected by a third party engaged by the Company
to provide administrative services related to the 2016 Plan.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date and year
first above written.

 

 

 

 

 

PARTICIPANT

 

BRUKER CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

/s/ Gerald Herman

 

 

 

 

 

Gerald Herman

[name]

 

 

Chief Financial Officer

[street address]

 

 

 

[city, state, zip code]

 

 

 

[country]

 

 

 

 



